        Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.1 Page 1 of 35



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN

ELECTION INTEGRITY FUND                       )
     and                                      )              Case No. 1:20-cv-00805
ONE NATION MICHIGAN,                          )
                                              )
               Plaintiffs,                    )
                                              )              Verified Complaint for
                                              )              Declaratory and Injunctive Relief
v.                                            )
                                              )
GRETCHEN WHITMER, in her official capacity as )
GOVERNOR OF THE STATE OF MICHIGAN, )
                                              )
               Defendant.                     )
                                              )

                       VERIFIED COMPLAINT FOR IMMEDIATE
                       DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiffs Election Integrity Fund (“EIF”) and One Nation Michigan (“One Nation”), by

and through counsel, for their complaint against Governor Gretchen Whitmer, in her official

capacity as Governor of the State of Michigan, state the following:

                                       INTRODUCTION

       1.       On March 10, 2020, Governor Whitmer issued Executive Order 2020-4 which

declared a state of emergency in Michigan “to address the COVID-19 pandemic.” In the five

months since, the Governor has failed to create adequate breathing space for Michiganders who

want to engage in in-person First Amendment speech and association. She has limited indoor

gatherings to 10 people regardless of room size and outdoor gatherings to 100, even where masks

are worn and citizens socially distance. Most political rallies, debates, and intimate associational

meetings are punishable as crimes. In an election year when Citizens are more than ever focused

on debating fundamental questions about the nature of our Republic, the Governor’s decrees

virtually eliminate retail politics. This necessarily forces most public debate online or over the

                                                 1
        Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.2 Page 2 of 35



mass media. This is an inadequate alternative to real, in-person communication because it is

expensive and impersonal. It discriminates against grassroots and less well-funded groups who

rely on in-person communication, rather than expensive mass media and previously earned name

recognition, to motivate their fellow citizens and spread their message. The Governor’s orders

disproportionately favor those in power, favoring incumbents and further alienating those

without political power. In-person, responsible politicking, the bread and butter of grassroots

movements, has been largely criminalized.

       2.      It is significant that these restrictions come not by way of legislation but by way

of emergency executive orders issued by one person acting without rulemaking, notice, or a

hearing. New restrictions can be imposed at any time without notice. The restrictions are so

broad and are being kept in place for such a length of time that not every citizen and not every

violation can possibly be policed by the state. Non-enforcement is therefore prevalent. This

means enforcement is unpredictable and based completely on personal discretion. Relief from

enforcement is granted without resort to any fixed standards. When it comes to in-person

political speech and association, therefore, Michigan is effectively under the personal rule of a

single official, resembling a system of prior restraint that includes no notice, no due process, and

no fixed standards for deciding which 11-person gatherings will lead to criminal punishment and

which will not. Arbitrary and content-based enforcement is too likely to occur, and in fact, as

shown below, has occurred. This further chills First Amendment speech and association.

       3.      There is no pandemic exception to the Due Process Clause or the First

Amendment. Even if there were, Michigan is long past the point where it would have applied.

What was originally a temporary emergency measure to handle a sudden, acute, flash-in-the-pan

threat has gradually grown into a months-long, statewide system of speech-denying executive



                                                 2
        Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.3 Page 3 of 35



orders. The assumption of this power by one partisan government official is the very tyranny

against which the Constitution was meant to protect. An order which purports to prospectively

ban broad swaths of retail politics cannot survive First Amendment scrutiny, especially when one

branch of government claims sole authority to be the law rather than participating in making the

law. Free speech and assembly must prevail, even in the time of COVID. “Precisely because the

need for action against the drug scourge [or the coronavirus] is manifest, the need for vigilance

against unconstitutional excess is great. History teaches that grave threats to liberty often come

in times of urgency, when constitutional rights seem too extravagant to endure.” Skinner v.

Railway Labor Executives Ass’n, 489 U.S. 602, 635 (1989) (Marshall, J., dissenting).

        4.     For these reasons, Plaintiffs seek an order declaring that the Governor’s executive

orders cannot apply as a blanket criminal sanction against “Responsible Politicking”: First

Amendment assembly of more than 10 indoors, and more than 100 outdoors, in which

participants use social distancing and masks.

                                  FACTUAL ALLEGATIONS

   I.        On March 10, 2020, Governor Whitmer declared a State of Emergency in
             Michigan in response to COVID.

        5.     On March 10, 2020, Governor Whitmer declared a statewide state of emergency

due to the coronavirus, citing three distinct sources of authority:


        Section 1 of article 5 of the Michigan Constitution of 1963 vests the executive
        power of the State of Michigan in the governor.

        The Emergency Management Act, 1976 PA 390, as amended, MCL 30.403(4),
        provides that “[t]he governor shall, by executive order or proclamation, declare a
        state of emergency if he or she finds that an emergency has occurred or that the
        threat of an emergency exists.”




                                                  3
         Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.4 Page 4 of 35



        The Emergency Powers of the Governor Act of 1945, 1945 PA 302, as amended,
        MCL 10.31(1), provides that “[d]uring times of great public crisis, disaster,
        rioting, catastrophe, or similar public emergency within the state, or reasonable
        apprehension of immediate danger of a public emergency of that kind, . . . the
        governor may proclaim a state of emergency and designate the area involved.”

See Executive Order (“EO”) 2020-04.

        6.         The Governor “renewed” this declaration multiple times, including on April 2,

2020 (EO 2020-33); April 30 (EO 2020-67 and 68).

        7.         On March 23, 2020, Governor Whitmer entered her first stay-at-home order, EO

2020-21 (“Temporary requirement to suspend activities that are not necessary to sustain or

protect life.”).

        8.         The Governor’s “stay-at-home” orders generally offered the following rationale:

        To suppress the spread of COVID-19, to prevent the state’s health care system
        from being overwhelmed, to allow time for the production of critical test kits,
        ventilators, and personal protective equipment, to establish the public health
        infrastructure necessary to contain the spread of infection, and to avoid needless
        deaths, it is reasonable and necessary to direct residents to remain at home or in
        their place of residence to the maximum extent feasible.

        9.         Subject to certain exceptions, the stay-at-home orders made it a misdemeanor to

willfully violate any of the following provisions:

        2.     Subject to the exceptions in section 7, all individuals currently living
        within the State of Michigan are ordered to stay at home or at their place of
        residence. Subject to the same exceptions, all public and private gatherings of any
        number of people occurring among persons not part of a single household are
        prohibited.

        3.      All individuals who leave their home or place of residence must adhere to
        social distancing measures recommended by the Centers for Disease Control and
        Prevention, including remaining at least six feet from people from outside the
        individual’s household to the extent feasible under the circumstances.

        4.      No person or entity shall operate a business or conduct operations that
        require workers to leave their homes or places of residence except to the extent
        that those workers are necessary to sustain or protect life or to conduct minimum
        basic operations.

                                                   4
        Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.5 Page 5 of 35




       10.       Paragraph 7’s exceptions focused on various necessary activities; they also

provided that “a. Individuals may leave their home or place of residence, and travel as necessary:

       1. To engage in outdoor recreational activity, consistent with remaining at least
       six feet from people from outside the individual’s household. Outdoor
       recreational activity includes walking, hiking, running, cycling, boating, golfing,
       or other similar activity, as well as any comparable activity for those with limited
       mobility.

       11.       None of those exceptions permitted political rallies or protests, get-out-the-vote

efforts, voter registration, or other “retail politicking” that typically occurs throughout a general

election year.

       12.       These basic prohibitions remained unchanged in several successive stay-at-home

orders. See EO 2020-42; 59; 70 (adding a requirement that “Any individual able to medically

tolerate a face covering must wear a covering over his or her nose and mouth—such as a

homemade mask, scarf, bandana, or handkerchief—when in any enclosed public space”); 77

(adding the proviso, “Similarly, nothing in this order shall be taken to abridge protections

guaranteed by the state or federal constitution under these emergency circumstances”); 92 (on

May 18, 2020, retaining constitutional proviso; dividing state into regions, and allowing, in two

rural regions, “social gatherings of up to 10 people” and the reopening of retail stores, offices,

and restaurants and bars with limited seating); and 96 (on May 21, 2020, extending the 10-person

allowance on social gatherings statewide).

       13.       Eventually, a constitutional proviso was included in the Governor’s executive

orders which generally stated:

       Nothing in this order should be taken to interfere with or infringe on the powers
       of the legislative and judicial branches to perform their constitutional duties or
       exercise their authority. Similarly, nothing in this order shall be taken to abridge
       protections guaranteed by the state or federal constitution under these emergency
       circumstances.

                                                 5
          Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.6 Page 6 of 35




          14.      The Governor’s “Frequently Asked Questions” section of her website further

interprets this provision. One question states as follows:

          Q: Does Executive Order 2020-110 prohibit persons from engaging in outdoor
          activities that are protected by the First Amendment to the United States
          Constitution?

          A: No. Persons may engage in expressive activities protected by the First
          Amendment within the State of Michigan, but must adhere to social distancing
          measures recommended by the Centers for Disease Control and Prevention,
          including remaining at least six feet from people from outside the person’s
          household.

See Executive Order 2020-100 FAQs (emphasis added).

          15.      The guidance has been in effect since at least EO 2020-42, and by its own terms

does not apply to indoor gatherings.

          16.      The same guidance is provided on the Governor’s website related to Executive

Order 2020-160. 1

    II.         After her June prediction that a “second wave” of COVID may occur, the
                Governor issued Executive Order 2020-160 in July, imposing strict attendance
                limits on organized events which prevent Plaintiffs from engaging in large
                categories of protected political speech.

          17.      On July 29, 2020, Governor Whitmer issued Executive order 2020-160, her

“Amended Safe Start Order”.

          18.      The Governor justified the Order by citing the rise in Michigan’s per capita rate of

new daily cases of COVID.

          19.      Specifically, the Governor blamed the rise in cases on “large social gatherings,

often attended by young people”, referencing “a single house Party in Saline; an outbreak at a

Lansing bar… and a sandbar party at Torch Lake over the July 4 weekend.”


1
        See Executive Order 2020-160 FAQs, available online at https://www.michigan.gov/coronavirus/0,9753,7-
406-98178_98455-535202--,00.html

                                                      6
        Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.7 Page 7 of 35



       20.     Based on this rationale, the Governor ordered that “social gathering[s] or

organized event[s] among persons not part of the same household” would be limited to 10 people

if indoors and 100 people if outdoors. EO 2020-160(7)(a)(1)-(4).

       21.     A willful violation of the Executive Order, including the attendance limits on

social gatherings and organized events, is a misdemeanor. See EO 2020-160(17).

       22.     The 10 person limit on indoor gatherings applies to all indoor venues, regardless

of the size of the venue.

       23.     For example, the 38 member Michigan Senate meeting in its hallowed chambers

in the state capitol would violate the attendance limits in EO 2020-160.

       24.     The 100 person limit on outdoor gatherings applies regardless of the size of the

outdoor venue or the physical space in which the gathering is held, even if the size allows for six

foot social distancing.

       25.     The 110 member Michigan House of Representatives would likewise run afoul of

EO 2020-160 if it met for a group photograph on the steps of the state capitol.

       26.     In the same order and at the same time the Governor justified these stringent

restrictions because of a risk that COVID might spread from “large” public gatherings, she also

allowed Detroit casinos to open subject to a 15% capacity limit. See EO 2020-160 (“I am taking

the occasion, too, to allow for the reopening of the Detroit casinos, subject to a 15% capacity

limit and strict workplace safeguards.”). All three casinos in Detroit are permitted to have more

than 10 people indoors under the Order.

       27.     If 11 Michiganders hold a socially distanced book club in one of their homes, they

would be in violation of Section 7(a)(4) of EO 2020-160 and subject to criminal penalty.




                                                7
          Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.8 Page 8 of 35



          28.      If after their lively book discussion, those same 11 Michiganders recruit 90

friends and hold a socially distanced political rally in the public square, they would be in

violation of Section 7(a)(4) of EO 2020-160 and subject to criminal penalty.

          29.      If after the rally, those same 101 Michiganders go to the MGM Grand Detroit,

they are in compliance with EO 2020-160. The only risk they run is a thinner pocketbook, rather

than arrest and criminal prosecution.

          30.      EO 2020-160 seems to attempt to address its constitutional implications in a

section titled “Separation of powers”. Specifically, it states: “…[N]othing in this order shall be

taken to abridge protections guaranteed by the state or federal constitution under these

emergency circumstances.” EO 2020-160(13).

          31.      The EO does not explain what the Governor believes may qualify as “protections

guaranteed by the state or federal constitution under these emergency circumstances.” The EO

suggests that “these emergency circumstances” impose limits on federally-guaranteed rights, and

does not explain what those limits are. Further, under the plain terms of the order, an attendee at

an 11 person indoor political rally or a 101 person outdoor rally is subject to criminal penalties.

          32.      A political rally of more than 100 people is banned throughout the State of

Michigan, regardless of venue.

          33.      EO 2020-160 has no expiration date. It will govern and restrict organized events

in Michigan for the foreseeable future, including in the weeks and months leading up to the

November 3rd election.

   III.         Since declaring a State of Emergency in March, Governor Whitmer and her
                executive orders have been at odds with the First Amendment.

          34.      On March 31, 2020, pursuant to the Governor’s Stay at Home Order, which

contained no accommodations for constitutionally protected activity, police arrested a pro-life

                                                   8
         Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.9 Page 9 of 35



protestor engaged in protected speech on a public sidewalk in Detroit. That man sued Governor

Whitmer for violating his First Amendment rights. Shortly thereafter, Governor Whitmer entered

into a Stipulated Order and settlement with the protestor, acknowledging for the first time that

his constitutionally protected activity was not prohibited by the Governor’s orders.

        35.     On April 9, 2020, Governor Whitmer signed Executive Order 2020-40, which

purported to ban large stores from the “advertising or promotion of goods that are not groceries,

medical supplies, or items that are necessary to maintain the safety, sanitation, and basic

operation of residences”. EO 2020-40(11)(d)(3). Willful violation of the order was punishable as

a misdemeanor. EO 2020-40(17).

        36.     The Governor extended this prohibition on advertising under the same terms in

EO 2020-42. As with the previous order, a willful violation was a misdemeanor. EO 2020-

42(17). Despite much criticism from retailers, this ban on advertising remained in place until

April 24 when the Governor signed EO 2020-59, rescinding EO 2020-142 and removing the

advertising restrictions for large retailers.

        37.     On June 18, under the authority of the Governor’s executive order, the State

Attorney General threatened to prosecute a movie theater that announced its plans to hold a

“socially-distanced film festival” to participate in and honor the Juneteenth holiday. Faced with

this threat, the theater was forced to cancel its event.

        38.     On June 22, Governor Whitmer suggested that she would use her asserted power

over public gatherings to block an indoor Trump rally, citing the continuing requirements of

wearing a face covering and the continuing limits on the size of gatherings. 2




2
         Tim Collins, Governor Whitmer Threatens to Block Trump Rallies in Michigan, WBCK, Jun. 22, 2020,
https://wbckfm.com/governor-whitmer-threatens-to-block-trump-rallies-in-michigan/

                                                     9
       Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.10 Page 10 of 35



        39.      Similarly, during an appearance on “The View,” over a month earlier, on May 13,

2020, Whitmer criticized protesters who had gathered to oppose her stay-at-home orders made it

“much more precarious” and “in a perverse way, make it likelier that we are going to have to say

in a stay-home posture.” 3

        40.      Yet in between these two statements, on Thursday, June 4, Whitmer “stood

shoulder to shoulder with some Detroit march participants,” activists who marched against

perceived racism and police violence, making up a “rolling quarter-mile of humanity.” 4 At the

time, Governor Whitmer was widely perceived to be vying for the Democratic Vice Presidential

nomination.     The Governor’s office first responded to criticism by claiming that she had

maintained social distancing, but numerous pictures show social distancing was not maintained,

even though many attendees (and Whitmer) wore masks. Her office then claimed that the

Governor did not violate her own order because peaceful protests are protected by the

Constitution.

        41.      Now, in EO 2020-160, Governor Whitmer has ordered extreme limits on the

number of people that can join together for any common purpose, including retail politics and

political speech and assembly.

        42.      Faced with a cadre of County Sheriffs who questioned the legality of the

executive orders (including her mask order) and publicly refused to enforce them, the Governor

issued an Executive Directive ordering all state agencies to enforce her executive orders,

including event attendance restrictions, even where local officials refuse to do so. See Executive




3
         Craig Mauger and James Dickson, With little social distancing, Whitmer marches with protestors, The
Detroit News, Jun. 4, 2020, https://www.detroitnews.com/story/news/local/michigan/2020/06/04/whitmer-appears-
break-social-distance-rules-highland-park-march/3146244001/
4
         Id.

                                                     10
         Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.11 Page 11 of 35



Directive 2020-08. The Directive specifically ordered that the Michigan State Police must

enforce her orders. Executive Directive 2020-08(4).

   IV.         The Governor’s claimed authority to dictate where, when, how, and by whom
               speech and assembly may take place has a chilling effect on Plaintiffs’ First
               Amendment rights.

         43.      Plaintiffs EIF, One Nation, and their respective members desire to exercise their

fundamental rights to assemble and speak in furtherance of their shared political and electoral

goals.

         44.      Plaintiff EIF and its members have devoted time and resources to planning events

in advance of the November election, including but not limited to the following:

               a. Monday, August 24: an indoor reception/recruitment event for approximately

                  100-120 attendees in Ingham County, MI to bring together like-minded

                  individuals who are concerned about the integrity of the ballot box.

               b. Monday, August 31: An indoor debrief event in Rochester Hills, MI for 50-75

                  attendees. This event will bring together people who worked as poll watchers and

                  poll challengers in the August primary and in previous years. EIF plans to hear

                  testimonials of past years, strategies for the future, and to form a policy to combat

                  voter fraud in November.

               c. Tuesday, September 29: An indoor training meeting, in Ingham County, MI for

                  200-250 people to focus on training poll challengers for the November election.

               d. Tuesday, October 27: An indoor meeting event in Rochester Hills, MI for

                  approximately 200-250 attendees to rally, provide answers to last-minute

                  questions, provide materials to poll watchers/challengers, and assign final precinct

                  posts.


                                                   11
       Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.12 Page 12 of 35



       45.      Plaintiff EIF intends for all of its events to provide for social distancing and also

intends to have masks and hand sanitizer available for use by attendees. Although not included in

its letter, Plaintiff EIF also intends to hold outdoor rallies which it expects will draw attendance

in excess of the limits imposed by the Governor’s orders.

       46.      Plaintiff One Nation and its members have devoted time and resources to

planning events to engage in dialogue regarding race and unity in advance of the November

election and to develop coherent political and electoral goals related to these discussions. These

events include, but are not limited to, the following meetings, all of which would be held

indoors:

             a. Friday August 28 –Detroit, MI

             b. Friday September 11 –Rochester Hills, MI

             c. Friday, October 2 – Lansing, MI

       47.      Plaintiff One Nation intends for all of its events to provide for social distancing

and also intends to have masks and hand sanitizer available for use by attendees. Although not

included in its letter, Plaintiff One Nation also intends to hold outdoor rallies which it expects

will draw attendance in excess of the limits imposed by the Governor’s orders.

       48.      In seeking to abide by the law and the Governor’s executive orders, on or about

August 17, 2020, Plaintiffs sent identical letters to Governor Whitmer, Attorney General Nessel,

and the county prosecutors for the counties in which the proposed events are to be held,

including Ingham, Wayne, and Oakland Counties. See EIF Letter, Ex. A; One Nation Michigan

Letter, Ex. B. These letters described the organizations and the events they were planning, and

then asked for a response from each of the recipients as to whether or not the proposed events




                                                 12
       Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.13 Page 13 of 35



would run afoul of the Governor’s Executive Orders. Plaintiffs planned to use the responses to

help them to determine which of their planned events they could hold, if any.

       49.    On or about August 17, 2020, Plaintiffs EIF and One Nation each sent a copy of

their respective letter to the Ingham County Prosecutor’s Office regarding the events they were

planning as outlined in ¶38 and ¶40 above. Each group was planning at least one event within

Ingham County leading up to the November 3 election.

       50.    In its letter, Plaintiff EIF informed the Prosecutor’s Office that it was planning to

hold two events in Ingham County. The first was an August 24, 2020 indoor reception and

recruitment event for 100-120 people to “bring together like-minded individuals who are

concerned about the integrity of the ballot box.” The second was a September 29 training

meeting to train poll challengers for the November election, with an expected attendance of 200-

250 people. The letter made clear that both events would provide for social distancing and masks

and hand sanitizer would be provided. EIF requested an answer from the Prosecutor as to

whether the events were permitted under the Governor’s executive orders.

       51.    In its letter, Plaintiff One Nation informed the Prosecutor’s Office that it was

planning to hold a meeting in Lansing on October 2 to further its purpose of healing racial

divides and promoting unity in the United States. One Nation requested an answer from the

Prosecutor as to whether the events were permitted under the Governor’s executive orders and

whether the Ingham County Prosecutor would enforce the orders via citation or criminal

complaint.

       52.    In response to Plaintiffs’ separate queries regarding their respective events in

Ingham County, Carol Siemon, the Ingham County Prosecutor, responded to both groups in a

single email asking for more information about the planned events, including the size of the



                                               13
           Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.14 Page 14 of 35



rooms in which the events would be held. 5 Ms. Siemon noted that “[a] perhaps significant factor

that was not mentioned in either of your letters is the capacity of the specific venues you plan to

use. Social distancing in a ballroom with a capacity for 500 persons would potentially be a very

different issue from using a smaller capacity room, for example.” 6 Ms. Siemon also

communicated to the groups that her office does “enforce the governor’s executive orders (EO)

via a citation or criminal complaint, but only if that is the last resort to guarantee adherence and

public safety.” 7

           53.      Before Plaintiffs had a chance to respond to Ms. Siemon’s additional queries, she

sent a second email informing Plaintiffs that none of the events outlined in their letters would

comply with the Governor’s executive orders. 8 Hence, the events could not take place without

subjecting the attendees to potential criminal prosecution. In this second correspondence, Ms.

Siemon also forwarded an opinion from “my public health director” with which she said she

consulted regarding Plaintiffs’ inquiries. 9 The forwarded opinion stated:

           The EO only allows 10 indoors. Even in a huge ballroom. Bars and restaurants
           are 50% capacity. Indoor gatherings are at 10. So these events aren’t happening.
           Lansing Center is not holding any meetings or conferences. Same with Henry
           Center on campus and so on. I had that one interpreted by the state as well. 10

           54.     This response from the Ingham County Prosecuting Attorney herself reflects an

explicit and credible threat of prosecution if Plaintiffs carry out these events as planned.

           55.     Plaintiff One Nation sent a copy of its letter to the Wayne County Prosecuting

Attorney as well, specifically requesting an opinion on One Nation’s plan to hold an indoor


5
           See Ex. C, Aug. 18, 2020 email from Carol Siemon to Susan Allen (EIF) and Dr. Linda Tarver (One
Nation).
6
           Id.
7
           Id.
8
           See Ex. D, Aug. 18, 2020 email from Carol Siemon to Susan Allen (EIF) and Dr. Linda Tarver (One
Nation).
9
           Id.
10
           Id.

                                                        14
       Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.15 Page 15 of 35



meeting in Detroit on August 28. On August 20, 2020, in response to that letter, One Nation

representative Linda Tarver received an email from Denise Fair, Chief Public health Officer of

the Detroit Health Department. 11 Ms. Fair’s email stated:

        In response to your request to hold an indoor event in Detroit and in accordance
        with Executive Order 2020-160, subsection 7 (3), the described One Nation MI
        event on August 28, 2020 in Detroit would only be permissible if there are less
        than 10 people with appropriate social distancing and enforcement of masks. See
        below for the referenced section of the Executive Order. This part of the
        Executive Order refers directly to indoor social gatherings or organized events,
        which would involve bringing together persons from multiple households at the
        same time for a discrete, shared or group experience in a single room, space,
        meeting hall, or other indoor space.


        56.     Dr. Tarver responded to Ms. Fair, indicating that One Nation believed it could

accomplish six foot social distancing if it limited attendance to 150 people and asked if such an

event would be permissible if attendees wore masks. Ms. Fair responded, stating that “[e]ven

with masks, the event with 150 people inside or outside will go against the Governor's Executive

order.” 12

        57.     On August 17, 2020, Plaintiffs EIF and One Nation sent copies of their respective

letters – Exhibits A and B to this Complaint – to Governor Gretchen Whitmer, Attorney General

Dana Nessel, and Oakland County Prosecuting Attorney Jessica Cooper requesting a response

from each of them by August 21, 2020. Plaintiffs did not receive responses from any of these

officials on that date, or before the filing of this suit.

        58.     At least one official responsible for enforcing the Governor’s Executive Orders

with respect to each planned gathering has made clear that they are enforcing them strictly and to

the letter, without any exceptions for political events even where participants wear masks and

socially distance. No official is applying the Governor’s purported “constitution in an

11
        See Ex. E, Aug. 20, 2020 email from Denise Fair to Dr. Linda Tarver (One Nation).
12
        See Ex. F, Aug. 21, 2020 email from Denise Fair to Dr. Linda Tarver (One Nation).

                                                      15
          Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.16 Page 16 of 35



emergency” proviso to allow in-person, retail politicking of more than 10 people indoors or more

than 100 people outdoors, regardless of any other factors or precautions.

          59.      Therefore, the Governor’s Executive Orders, including but not limited to EO

2020-160, are the source of Plaintiffs’ injury, and if those Executive Orders are declared invalid

as applied to the types of gatherings Plaintiffs are planning (“Responsible Politicking”), then

Plaintiffs would be free to hold these events and engage in Responsible Politicking without fear

of reprisal, citation, or prosecution by the state.

     V.         Plaintiffs’ ability to engage in political speech at this time is particularly
                important given the emphasis that the Governor has placed on mail in voting for
                the November 3 election.

          60.      Governor Whitmer has encouraged Michiganders to vote by absentee ballot 13,

rendering Responsible Politicking in the months leading up to the election of even greater

significance. Unlike other years in which the vast majority of ballots would be cast on election

day, hundreds of thousands or millions of votes will be cast in the weeks leading up to November

3rd. Early voting in Michigan via mail in ballot begins on September 21, 2020. In Michigan’s

August 4 election, a record number of ballots -- over 1.2 million-- were cast before election day,

nearly three times the number cast in advance of the August 2016 election. 14

          61.      As the Michigan electorate complies with the Governor’s insistence that they cast

absentee ballots leading up to election day, her executive orders prevent those same voters from

gathering to speak about the candidates and issues on which they are voting.


13
         See Press Release, Office of Governor Gretchen Whitmer, Governor Whitmer Joins Coalition of Governors
to Protect Voting Rights and Voter Access (2020), https://www.michigan.gov/whitmer/0,9309,7-387-90487-
537248--,00.html (last visited Aug. 20, 2020) (“I encourage everyone who can to make sure you’re registered to
vote and to request your absentee ballot as soon as possible.”); Press Release, Office of Michigan Secretary of State
Jocelyn Benson, Benson to mail postcards encouraging voters to apply online to vote from home (2020),
https://www.michigan.gov/sos/0,4670,7-127--536718--,00.html (last visited Aug. 20, 2020).
14
         Press Release, Office of Michigan Secretary of State Jocelyn Benson, Bring absent voter ballots to clerk
offices and drop boxes, https://www.michigan.gov/sos/0,4670,7-127-1640_9150-535497--,00.html (last visited Aug.
20, 2020).

                                                        16
       Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.17 Page 17 of 35



       62.     Michiganders will soon be casting ballots to choose their representatives and

support or oppose issues of the utmost importance, while at the same time political speech,

including Responsible Politicking, is being stifled by the Governor’s executive orders.

                                            PARTIES

       63.      Plaintiff Election Integrity Fund is a Michigan nonprofit entity formed to

promote social welfare. EIF’s primary purposes include maintaining the integrity of electoral

processes, preserving the purity of elections, and guarding against the abuse of the elective

franchise in the state of Michigan. EIF members served as election challengers in Michigan’s

August 4, 2020 election. EIF desires and has made plans to engage in Responsible Politicking in

the form of meetings, rallies, and events in advance of the November 3 election that would

violate the terms of the Governor’s executive orders.

       64.     Plaintiff One Nation Michigan is a Michigan unincorporated association. One

Nation’s primary purposes include promoting reasonable and responsible dialogue on race

anchored by recognizing diverse peoples’ commonality as individuals with intrinsic value and

the importance that this intrinsic value be reflected in just laws which respect individual liberty.

One Nation desires and has made plans to engage in Responsible Politicking in the form of

meetings, rallies, and events in advance of the November 3 election that would violate the terms

of the Governor’s executive orders.

       65.     Defendant Gretchen Whitmer is the Governor of the State of Michigan. The

Governor is named in her official capacity only. Declaratory and/or injunctive relief against

Defendant will afford Plaintiffs complete relief.




                                                17
       Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.18 Page 18 of 35



                                JURISDICTION AND VENUE

       66.      Under 28 U.S.C. §§ 1331 and 1343, this Court has subject matter jurisdiction

because this action arises under the Constitution and laws of the United States and involves a

federal election.

       67.     Plaintiffs’ claims for declaratory and injunctive relief are authorized by 28 U.S.C.

§§ 2201 and 2202, by Rules 57 and 65 of the Federal Rules of Civil Procedure, by Ex parte

Young, 209 U.S. 123 (1908), and by the general legal and equitable powers of this Court.

       68.     Venue is proper because a substantial part of the events giving rise to the claims

occurred in this District and the Office of the Governor of Michigan is located in this judicial

District. 28 U.S.C. § 1391.

       COUNT I: VIOLATION OF PLAINTIFFS’ FIRST AMENDMENT RIGHTS,
                              42 U.S.C. § 1983

       69.     Plaintiffs restate and reallege the foregoing paragraphs as if the same were

repeated verbatim herein.

       70.     “Congress shall make no law respecting an establishment of religion, or

prohibiting the free exercise thereof; or abridging the freedom of speech, or of the press; or the

right of the people peaceably to assemble, and to petition the government for a redress of

grievances.” U.S. Const. amend I.

       71.     By reason of the aforementioned acts, policies, practices, procedures, and/or

customs, created, adopted, and enforced under color of state law, the Defendant has deprived

Plaintiffs of their right to freedom of speech in violation of the Free Speech and Assembly

Clauses of the First Amendment as applied to the states and their political subdivisions under the

Fourteenth Amendment to the United States Constitution and 42 U.S.C. § 1983.




                                                18
       Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.19 Page 19 of 35



       72.     Defendant’s actions, as set forth in this Complaint, injured Plaintiffs in a way

likely to chill a person of ordinary firmness from further participation in conduct protected by the

First Amendment.

       73.     Plaintiffs desire and intend to organize Responsible Politicking in the form of

both indoor and outdoor events, including but not limited to, rallies, meetings, election

challenger training, and discussions regarding the state of the nation and the upcoming election.

       74.     Plaintiffs have taken concrete steps to hold these events, including contacting

venues and raising funds to pay for their events.

       75.     Plaintiffs expect that based on the size of their respective groups and the purposes

for which these events will be held (i.e. political rallies, election challenger training) that

attendance at the events will exceed that allowed by the Governor’s executive orders.

       76.     Plaintiffs cannot in good conscience hold their events if doing so might subject

their members or event attendees to criminal penalties.

       77.     Plaintiffs’ ability to effectively advance their jointly held political and electoral

goals are impeded or outright prohibited by the Governor’s orders

       78.     These events and electoral efforts constitute core political speech and are afforded

robust protection under the First Amendment.

       79.     The Governor’s orders, including but not limited to EO 2020-160, constitute

direct restrictions on Plaintiffs’ right to engage in protected speech and assembly and therefore

violate the First Amendment.

       80.     Direct restrictions on Plaintiffs’ rights to engage in protected speech and

assembly, including core political speech, are subject to strict scrutiny. The restrictions must be

narrowly tailored to achieve a compelling government interest.



                                                19
        Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.20 Page 20 of 35



         81.      The Governor’s executive orders are not narrowly tailored to achieve a

compelling government interest and thus cannot pass Constitutional muster.

         82.      Alternatively, if the Governor’s orders do not constitute direct restrictions on

Plaintiffs’ right to speak and assemble 15, the orders constitute unlawful time, place, and manner

restrictions on speech and assembly.

         83.      The orders are not narrowly tailored to serve a significant government interest.

         84.      The orders do not leave open ample alternative channels for communicating the

Plaintiffs’ messages. There is no substitute for in-person retail politics, particularly in an election

year. It is essential for EIF, for example, to hold in-person events in order to recruit, energize,

and train volunteers for the grueling work of staying inside at a polling (or absentee-ballot-

counting) location for an entire day. It is essential for One Nation, which does not have the funds

to run TV or radio ads, mount online campaigns, or send out mass mailings, to come to Michigan

communities and recruit and inspire its supporters in person. An outright prohibition on indoor

meetings with more than 10 people leaves open essentially no alternative channels for in-person

or, for that matter, effective, communication. An outright prohibition on meetings in excess of

100 people regardless of venue and regardless of whether the event is held indoors or outdoors

leaves open essentially no alternative channels for in-person or effective communication.

         85.      Virtual methods of communication are more costly and require both the speaker

and the audience to have compatible technology to communicate. Communication is also less

effective over virtual channels, and cannot generate the recruits, understanding, and enthusiasm

that in-person communication can.




15
        Plaintiffs do not concede that the Governor’s orders, including EO 2020-160, are not direct restrictions on
speech and plead this only as an alternative theory of relief.

                                                        20
        Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.21 Page 21 of 35



        86.    The prohibitions in the Governor’s orders disproportionately impact grassroots

groups and groups with limited financial means, as any remaining avenues of communication left

available by the orders are cost prohibitive.

        87.    The Governor’s orders prohibit Plaintiffs from reaching their intended audiences.

        88.    As a direct and proximate result of Defendant’s violation of the Free Speech and

Free Assembly Clauses of the First Amendment as set forth in this Complaint, Plaintiffs have

suffered irreparable harm, including but not limited to the loss of their fundamental constitutional

rights, entitling them to declaratory and injunctive relief against the Defendant.

COUNT II: VIOLATION OF PLAINTIFFS’ FIRST AMENDMENT RIGHTS, 42 U.S.C. §
                         1983: OVERBREADTH

        89.    Plaintiffs restate and reallege the foregoing paragraphs as if the same were

repeated verbatim herein to the extent they are not inconsistent with this section.

        90.    During a State of Emergency, which the Governor has the power to and did

declare, the Governor has exercised the power to write whatever speech restrictions she wants.

        91.    These restrictions are applicable for as long as she believes is necessary, as

reflected by her subsequent declarations of states of emergency extending for over five months

(so far).

        92.    The Governor may revise, rescind, and amend these orders whenever she desires

to do so.

        93.    The restrictions the Governor put in place via her orders, including EO 2020-160,

on their face cover a broad amount of conduct, including some conduct that can constitutionally

be prohibited but other conduct that cannot be prohibited.

        94.    The constitutionally protected conduct is far too substantial compared to any

legitimate sweep of the orders—that is, the conduct that constitutionally could be prohibited. The

                                                 21
       Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.22 Page 22 of 35



10 person indoor and 100 person outdoor attendance limits imposed by EO 2020-160 regulate

significant amounts of First Amendment-protected conduct in the State of Michigan.

        95.      The restriction the Governor has imposed covers such an extensive range of

conduct that in practice it cannot and will not be enforced against every person who is

technically in violation of the terms of the order.

        96.      The restrictions in her orders, including EO 2020-160, cover both conduct that

can plainly be prohibited and conduct that is protected by the First Amendment and cannot be

prohibited.

        97.      The overbreadth is real and substantial judged in relation to the order’s plainly

legitimate sweep.

        98.      It is physically impossible to enforce the orders as written, including EO 2020-

160, against all actors across the entire state, even if the Governor was omniscient and knew of

all activities of all residents.

        99.      Substantial discretion will have to be used to determine where, how, when, and

against whom enforcements efforts and resources should be directed.

        100.     The Governor and other enforcement authorities will have to make decisions

about what to enforce based in part on whether citizens make complaints and based in part on

whether the authorities decide to enforce.

        101.     The restriction comes with a vague carveout that lets the Governor decide whether

or not to enforce the restriction against certain groups. The carveout by its own terms is based on

the First Amendment and the separation of powers doctrine. However, the carveout contains no

objective guidelines.




                                                  22
       Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.23 Page 23 of 35



        102.    The Governor implicitly acknowledges that her orders, including EO 2020-160,

are at odds with individual constitutional rights, as evidenced by her inclusion of a carveout in

her orders related to protected conduct. The carveout in EO 2020-160, which is substantially

similar to the carveout in the Governor’s prior orders, states:


        13. Separation of powers. Nothing in this order should be taken to interfere with
        or infringe on the powers of the legislative and judicial branches to perform their
        constitutional duties or exercise their authority. Similarly, nothing in this order
        shall be taken to abridge protections guaranteed by the state or federal constitution
        under these emergency circumstances.
        103.    This vague carveout lets the Governor decide whether or not to enforce the

restriction against certain groups. The carveout by its own terms is based on the First

Amendment and the separation of powers doctrine. However, the carveout contains no objective

guidelines.

        104.    The vagueness of the carveout is belied by the Governor’s own interpretation and

enforcement of the provision.

        105.    The Frequently Asked Questions related to EO 2020-160 state that the carveout

applies only to outdoor activities.


        Q: Does Executive Order 2020-160 prohibit persons from engaging in outdoor
        activities that are protected by the First Amendment to the United States
        Constitution?
        A: No. Persons may engage in expressive activities protected by the First
        Amendment within the State of Michigan, but must adhere to social distancing
        measures recommended by the Centers for Disease Control and Prevention,
        including remaining at least six feet from people from outside the person’s
        household. 16
        106.    On March 31, 2020, pursuant to the Governor’s Stay at Home Order, which

contained no accommodations for constitutionally protected activity, police arrested a pro-life

16
        See Executive Order 2020-160 FAQs, available online at https://www.michigan.gov/coronavirus/0,9753,7-
406-98178_98455-535202--,00.html (emphasis added).

                                                     23
        Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.24 Page 24 of 35



protestor engaged in protected speech on a public sidewalk in Detroit. That man sued Governor

Whitmer for violating his First Amendment rights. Shortly thereafter, Governor Whitmer entered

into a Stipulated Order and settlement with the protestor, acknowledging for the first time that

the protestor’s constitutionally protected activity – which also occurred outdoors -- was not

prohibited by the Governor’s orders in effect at that time. 17

         107.     After attending a march in early June associated with the Black Lives Matter

movement, Governor Whitmer was heavily criticized for violation her own orders and not

heeding the same advice and restrictions which she doled out to the public. The Governor’s

office first responded to criticism by claiming that she had maintained social distancing, but

numerous pictures show social distancing was not maintained, even though many attendees (and

Whitmer) wore masks. Her office then claimed that the Governor did not violate her own order

because peaceful protests are protected by the Constitution. 18

         108.     To Plaintiffs’ knowledge, the Governor has never acknowledged an exception for

constitutionally protected activity conducted indoors.

         109.     In fact, just this summer, in CH Royal Oak LLC v. Gretchen Whitmer, et al.,

which involved a challenge to EO 2020-110 by a theater that intended to show a presentation in

celebration of the Juneteenth holiday, the Governor took the position that the restrictions in her

executive orders can and do apply to ban political speech and association if that activity is being

conducted indoors. 19

         110.     There is no way that a reasonable person can predict whether the exception will

be granted or not to any given activity.

17
        See Ex. G, Stipulated Order and Notice of Settlement in Belanger, et al., v. Whitmer, et. al. at ¶3
(“Defendants agree that Executive Order 2020-21 does not prohibit the conduct of Plaintiffs that is alleged in the
Complaint.”).
18
        At least those protests in which the Governor participates.
19
        CH Royal Oak, LLC v. Whitmer, No. 1:20-CV-570, 2020 WL 4033315 (W.D. Mich. July 16, 2020)

                                                         24
         Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.25 Page 25 of 35



         111.     Full discretion regarding whether or not to enforce the restrictions lies with the

Governor and those acting under her or at her direction.

         112.     The Governor has in fact given differing views on what the exception allows, as

outlined above.

         113.     The only ways to take advantage of the exception are to ask for the Governor’s

advance permission or to engage in costly and time-consuming litigation. The only way to

challenge the Governor’s decision, or to adjudicate the question of whether the activity can be

conducted, is to litigate. Because the subject matter of the restriction is in-person events tied to

the November election, which cannot be completely planned out and then litigated to resolution

months in advance of the event, this means that most parties have no recourse at all.

         114.     Additionally, if a person or group seeks out the Governor to ask permission to

hold particular event, there are no objective criteria that apply. Likewise, if a person or groups

resorts to a lawsuit, the Governor may decide to zealously pursue enforcement to prohibit

protected speech 20 or capitulate and allow such speech. 21

         115.     The concentration of such authority in a single person – the Governor – without

any objective standards to rein in the Governor’s discretion offends due process. The temptation

to engage in arbitrary enforcement is simply too great to vest unbridled discretion in one

individual. The Governor has retained the ability to decide retrospectively whether conduct is

prohibited and can be criminally punished or, alternatively, that the same conduct falls within an

exception and is therefore permissible.

         116.     Ordinary people of reasonable firmness will be chilled from engaging in any

activity that may be covered, because they cannot predict whether an exemption will be granted.

20
         See, e.g., CH Royal Oak, LLC v. Whitmer, No. 1:20-CV-570, 2020 WL 4033315 (W.D. Mich. July 16,
2020).
21
         See Ex. G, Stipulated Order and Notice of Settlement in Belanger, et al., v. Whitmer, et. al.

                                                          25
         Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.26 Page 26 of 35



The cost of determining whether an exception applies entails expensive litigation or holding an

event and running the risk that attendees may be cited for violating the order. The practical effect

of this system is that constitutionally protected events will not take place.

         117.   The overbreadth of the Governor’s orders has chilled Plaintiffs from engaging in

protected speech and assembly.


COUNT III: VIOLATION OF PLAINTIFFS’ FIRST AMENDMENT RIGHTS, 42 U.S.C.
                     § 1983: VOID FOR VAGUENESS

         118.   Plaintiffs restate and reallege the foregoing paragraphs as if the same were

repeated verbatim herein to the extent they are not inconsistent with this section.

         119.   During a State of Emergency, which the Governor has the power to declare and

did declare, the Governor has exercised the power to write whatever speech restrictions she

wants.

         120.   These restrictions are applicable for as long as she believes is necessary, as

reflected by her subsequent declarations of states of emergency extending for over five months

(so far).

         121.   The Governor may revise, rescind, and amend these orders whenever she desires

to do so.

         122.   The Governor implicitly acknowledges that her orders, including EO 2020-160,

are at odds with individual constitutional rights, as evidenced by her inclusion of a carveout in

her orders related to protected conduct. The carveout in EO 2020-160, which is substantially

similar to the carveout in the Governor’s prior orders, states:


         13. Separation of powers. Nothing in this order should be taken to interfere with
         or infringe on the powers of the legislative and judicial branches to perform their
         constitutional duties or exercise their authority. Similarly, nothing in this order


                                                 26
       Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.27 Page 27 of 35



        shall be taken to abridge protections guaranteed by the state or federal constitution
        under these emergency circumstances.
        123.    This vague carveout lets the Governor decide whether or not to enforce the

restriction against certain groups. The carveout by its own terms is based on the First

Amendment and the separation of powers doctrine. However, the carveout contains no objective

guidelines.

        124.    The vagueness of the carveout is belied by the Governor’s own interpretation and

enforcement of the provision.

        125.    The Frequently Asked Questions related to EO 2020-160 state that the carveout

applies only to outdoor activities.


        Q: Does Executive Order 2020-160 prohibit persons from engaging in outdoor
        activities that are protected by the First Amendment to the United States
        Constitution?
        A: No. Persons may engage in expressive activities protected by the First
        Amendment within the State of Michigan, but must adhere to social distancing
        measures recommended by the Centers for Disease Control and Prevention,
        including remaining at least six feet from people from outside the person’s
        household. 22
        126.    On March 31, 2020, pursuant to the Governor’s Stay at Home Order, which

contained no accommodations for constitutionally protected activity, police arrested a pro-life

protestor engaged in protected speech on a public sidewalk in Detroit. That man sued Governor

Whitmer for violating his First Amendment rights. Shortly thereafter, Governor Whitmer entered

into a Stipulated Order and settlement with the protestor, acknowledging for the first time that




22
        See Executive Order 2020-160 FAQs, available online at https://www.michigan.gov/coronavirus/0,9753,7-
406-98178_98455-535202--,00.html (emphasis added).

                                                     27
        Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.28 Page 28 of 35



the protestor’s constitutionally protected activity – which also occurred outdoors -- was not

prohibited by the Governor’s orders in effect at that time. 23

         127.     After attending a march in early June associated with the Black Lives Matter

movement, Governor Whitmer was heavily criticized for violation her own orders and not

heeding the same advice and restrictions which she doled out to the public. The Governor’s

office first responded to criticism by claiming that she had maintained social distancing, but

numerous pictures show social distancing was not maintained, even though many attendees (and

Whitmer) wore masks. Her office then claimed that the Governor did not violate her own order

because peaceful protests are protected by the Constitution. 24

         128.     To Plaintiffs’ knowledge, the Governor has never acknowledged an exception for

constitutionally protected activity conducted indoors.

         129.     In fact, just this summer in the CH Royal Oak LLC v. Gretchen Whitmer, et al.

which involved a challenge to EO 2020-110, the Governor took the position that the restrictions

in her executive orders can and do apply to constitutionally protected activity if that activity is

being conducted indoors. 25

         130.     There is no way that a reasonable person can predict whether the exception will

be granted or not to any given activity. People of common intelligence must necessarily guess at

its meaning.

         131.     Full discretion regarding whether or not to enforce the restrictions lies with the

Governor and those acting under her or at her direction.



23
        See Ex. G, Stipulated Order and Notice of Settlement in Belanger, et al., v. Whitmer, et. al. at ¶3
(“Defendants agree that Executive Order 2020-21 does not prohibit the conduct of Plaintiffs that is alleged in the
Complaint.”).
24
        At least those protests in which the Governor participates.
25
        CH Royal Oak, LLC v. Whitmer, No. 1:20-CV-570, 2020 WL 4033315 (W.D. Mich. July 16, 2020)

                                                         28
       Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.29 Page 29 of 35



       132.    As the above examples reflect, the Governor has in fact given differing views on

what the exception allows. Any clarity from the Governor regarding the applicability of the

exemption typically comes after the event in question takes place or an enforcement proceeding

has commenced.

       133.    The Governor’s orders and the constitutional exception fail to define with

sufficient definiteness that ordinary people can understand what conduct is prohibited.

       134.    The Governor’s orders and the constitutional exception encourage arbitrary and

discriminatory treatment.

       135.    The Governor’s orders and the constitutional exception inhibit the exercise of

First Amendment freedoms and cause speakers to steer far wider of the unlawful zone than if the

boundaries of the forbidden areas were clearly marked.

       136.    One of the only avenues to determine whether or not the exception applies is by

resorting to expensive, time consuming litigation.

       137.    Ordinary people of reasonable firmness will be chilled from engaging in any

activity that may be covered, because they cannot predict whether an exemption will be granted.

The cost of determining whether an exception applies entails expensive litigation or holding an

event and running the risk that attendees may be cited for violating the order. The practical effect

of this system is that constitutionally protected events will not take place.

       138.    The vagueness of the constitutional exception in the Governor’s orders has chilled

Plaintiffs from engaging in protected speech and assembly.


COUNT IV: VIOLATION OF PLAINTIFFS’ FIRST AMENDMENT RIGHTS, 42 U.S.C.
                 § 1983: UNLAWFUL PRIOR RESTRAINT

       139.    Plaintiffs restate and reallege the foregoing paragraphs as if the same were

repeated verbatim herein to the extent they are not inconsistent with this section.

                                                 29
         Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.30 Page 30 of 35



         140.    During a State of Emergency, which the Governor has the power to declare and

did declare, the Governor has exercised the power to write whatever speech restrictions she

wants.

         141.    These restrictions are applicable for as long as she believes is necessary, as

reflected by her subsequent declarations of states of emergency extending for over five months

(so far).

         142.    The Governor may revise, rescind, and amend these orders whenever she desires

to do so.

         143.    The restrictions the Governor put in place via her orders, including EO 2020-160,

on their face cover a broad amount of conduct, including some conduct that can constitutionally

be prohibited but other conduct that cannot be prohibited.

         144.    The constitutionally protected conduct is far too substantial compared to the

conduct that constitutionally can be prohibited. The restriction the Governor has imposed covers

such an extensive range of conduct that in practice it will not be enforced against everyone.

Substantial discretion will have to be used to determine where, how, when, and against home

enforcements efforts and resources should be directed.

         145.    It is physically impossible to enforce the orders as written, including EO 2020-

160, against all actors across the entire state, even if the Governor was omniscient and knew of

all activities of all residents.

         146.    Authorities will have to make decisions about what to enforce, based in part on

whether citizens make complaints, and based in part on whether the authorities decide to enforce.

         147.    The restriction also contains a vague carveout that lets the Governor decide

whether or not to enforce the restriction against certain groups. The carveout by its own terms is



                                                30
          Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.31 Page 31 of 35



based on the First Amendment and the separation of powers doctrine. However, the carveout

contains no objective guidelines. There is no way that a reasonable person can predict whether

the exception will be granted or not to any given activity. Full discretion regarding whether or

not to enforce the restrictions lies with the Governor and those acting under her or at her

direction.

          148.   The Governor’s outright prohibition on gatherings with attendance in excess of

the limits in her orders, with a limited and vague exception that effectively requires

Michiganders to secure advance permission before being assured that they can lawfully

undertake the activity, constitutes an unlawful prior restraint.

          149.   The Governor’s order purports to prospectively ban indoor gatherings in excess of

10 people and outdoor gatherings in excess of 100 people. Gatherings of any type, regardless of

venue, are banned if the attendance exceeds 100 people.

          150.   In interpreting and enforcing the Governor’s orders, both the Ingham County

Prosecuting Attorney and the Chief Public Health Officer of the Detroit Health Department

explicitly told Plaintiffs that they could not hold their events because of the Governor’s executive

orders.

          151.   Plaintiffs’ ability to exercise their First Amendment rights by engaging in retail

politics via events that exceed these attendance limits are subject to the prior approval of the

Governor. Even if there is no explicit permit system in place under the Governor’s regime, the

constitutional exception, the publicly available FAQs, and the Governor’s history of selectively

enforcing or allowing certain activities are all implicit invitations to seek permission from the

Governor to hold an event.




                                                 31
       Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.32 Page 32 of 35



       152.    Despite these implicit invitations, it is impossible for a person to know what

factors the Governor may consider in determining whether or not to grant permission. There are

no such standards outlined in the Governor’s orders, statutes, rules, or in any publicly available

resource.

       153.    The granting or denial of permission to hold a particular event rests solely in the

discretion of the Governor.

       154.    The only method to determine whether an event is permitted is to engage in

expensive, time-consuming, and unpredictable litigation.

       155.    Ordinary people of reasonable firmness will be chilled from engaging in any

activity that may be covered, because they cannot predict whether an exemption will be granted.

The cost of determining whether an exception applies entails expensive litigation or holding an

event and running the risk that attendees may be cited for violating the order. The practical effect

of this system is that constitutionally protected events will not take place.

       156.    As a direct and proximate result of Defendant’s violation of the Free Speech and

Free Assembly Clauses of the First Amendment as set forth in this Complaint, Plaintiffs have

suffered irreparable harm, including but not limited to the loss of their fundamental constitutional

rights, entitling them to declaratory and injunctive relief against the Defendant.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs Election Integrity Fund and One Nation Michigan respectfully

request this Court:

       A. Declare and adjudge that:

               a. Executive Order 2020-160 is unconstitutional as applied to Plaintiffs’ planned

                      in-person Responsible Politicking as outlined in Paragraphs 43 and 45 above;



                                                  32
Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.33 Page 33 of 35



       b. Executive Order 2020-160 is unconstitutional as applied to Plaintiffs’ planned

           in-person Responsible Politicking that is substantially similar to those events

           outlined in Paragraphs 43 and 45 above;

       c. The Governor’s prohibitions on in-person indoor and outdoor gatherings,

           including prohibitions on Responsible Politicking, directly restrict Plaintiffs’

           Freedom of Speech and Freedom of Assembly and therefore violate the First

           Amendment to the Constitution;

               i. Alternatively, that the Governor’s prohibitions on in-person indoor and

                  outdoor gatherings, including prohibitions on Responsible Politicking,

                  are unlawful time, place, and manner restrictions which infringe on

                  Plaintiffs’ Freedom of Speech and Freedom of Assembly and therefore

                  violate the First Amendment to the Constitution;

       d. The Governor’s prohibitions on in-person indoor and outdoor gatherings are

           overbroad and regulate substantially more conduct than permitted by the

           Constitution;

       e. The Governor’s prohibitions on in-person gatherings are void for vagueness;

       f. The Governor’s prohibitions on in-person indoor and outdoor gatherings,

           including prohibitions on Responsible Politicking, constitute unlawful prior

           restraints which infringe on Plaintiffs’ Freedom of Speech and Freedom of

           Assembly and therefore violate the First Amendment to the Constitution;

B. Enjoin the Governor and all those acting in concert with her or at her direction from

   prohibiting Plaintiffs from holding the events outlined in Paragraphs 43 and 45 above,




                                        33
      Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.34 Page 34 of 35



          or any substantially similar events, under the authority of EO 2020-160 or any future

          restrictions which are substantially similar to the restrictions in EO 2020-160.

      C. Enjoin the Governor and all those acting in concert with her or at her direction from

          citing, prosecuting, punishing, or otherwise enforcing the in-person attendance limits

          in EO 2020-160 or any future restrictions which are substantially similar against

          Plaintiffs as a result of Plaintiffs holding the events outlined in Paragraphs 43 and 45,

          or any substantially similar events.

      D. Enjoin the Governor and all those acting in concert with her or at her direction from

          entering or enforcing any provisions in her executive orders which prohibit

          Responsible Politicking, including but not limited to EO 2020-160(7).

      E. Grant Plaintiffs their attorneys’ fees under 42 U.S.C. § 1988.

      F. Grant such other and further relief as this Court deems just and proper.



Dated: August 24, 2020
                                            Respectfully submitted,



                                            Edward D. Greim
                                            Special Counsel, Thomas More Society
                                            Missouri Bar No. 54034
                                            GRAVES GARRETT, LLC
                                            1100 Main Street, Suite 2700
                                            Kansas City, Missouri 64105
                                            Tel.: (816) 256-3181
                                            Fax: (816) 222-0534
                                            edgreim@gravesgarrett.com

                                            ATTORNEY FOR PLAINTIFFS




                                                 34
Case 1:20-cv-00805 ECF No. 1 filed 08/24/20 PageID.35 Page 35 of 35
